DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claim 1 recites elements of:
An apparatus comprising: a sensor operative to detect an object within a field of view; a vehicle controller operative to control a vehicle in response to a control signal; a memory operative to store a map data; and a processor for generating a first vehicle path in response to the object and the map data, for determining an undrivable area within the first vehicle path; and for generating the control signal in response to the first vehicle path not intersecting the undrivable area, for generating a waypoint outside of the undrivable area in response to the first vehicle path intersecting the undrivable area, for generating a second vehicle path from a first point on the first vehicle path to the waypoint and a third vehicle path from the waypoint to a second point on the first vehicle path such that the second vehicle path and the third vehicle path are outside of the undrivable area, and for generating the control signal in response to the second vehicle path, and the third vehicle path, and for coupling the control signal to the vehicle controller.
Other independent claims 9 and 17 discloses substantially similar claim limitations.
The most remarkable prior arts are Lee (US 9229453), Mudalige (US 8352112), Zhao et al. (US 2019/0367021), and Zeng et al. (US 2016/0313133).
Lee is directed to a system and method for providing path planning and generation in a semi-autonomous or autonomously driven vehicle that provides a steering correction for collision avoidance purposes. The method includes detecting a lane center of a roadway lane that the vehicle is traveling along and determining a lane centering path that directs the vehicle from its current position to the lane center. The method also includes detecting a moving object in front of the vehicle and determining if a collision between the vehicle and the object will occur if the vehicle travels along the lane centering path at the current vehicle speed. The method solves a fifth-order polynomial equation to define a collision avoidance path from the current vehicle position to a waypoint a safe distance from the object and a return path from the waypoint to the lane center that the vehicle is automatically steered along.
Lee does not teach elements of: for determining an undrivable area within the first vehicle path; and for generating the control signal in response to the first vehicle path not intersecting the undrivable area, for generating a waypoint outside of the undrivable area in response to the first vehicle path intersecting the undrivable area.
Mudalige is directed to a method for controlling a vehicle upon a roadway includes monitoring a trajectory of a host vehicle based upon a global positioning device within the host vehicle, monitoring a first wireless communication between the host vehicle and a plurality of target vehicles, the first wireless communication including a respective trajectory of each of the target vehicles based upon a respective global positioning device within each of the target vehicles, determining navigational commands for the host vehicle based upon the trajectory of the host vehicle and the trajectory of each of the target vehicles, and operating the host vehicle based upon the navigational commands.
Mudalige does not teach elements of: for determining an undrivable area within the first vehicle path; and for generating the control signal in response to the first vehicle path not intersecting the undrivable area, for generating a waypoint outside of the undrivable area in response to the first vehicle path intersecting the undrivable area.
Zhao et al. is directed to a method includes identifying, based on first observation data received from sensors of the Autonomous vehicle (AV), an oncoming vehicle; identifying, based on second observation data received from the sensors of the AV, a road object; generating a lane-following hypothesis for the oncoming vehicle, the lane-following hypothesis indicating an intention that the oncoming vehicle remain in a current road lane; computing a lane-following reference driveline for the lane-following hypothesis of the oncoming vehicle; in response to determining that the lane-following reference driveline is blocked by the road object, generating a go-around hypothesis for the oncoming vehicle, and computing a go-around reference driveline for the go-around hypothesis; and providing at least one of a go-around trajectory corresponding to the go-around hypothesis or a lane-following trajectory corresponding to the lane-following hypothesis.
Zhao et al. does not teach elements of: for determining an undrivable area within the first vehicle path; and for generating the control signal in response to the first vehicle path not intersecting the undrivable area, for generating a waypoint outside of the undrivable area in response to the first vehicle path intersecting the undrivable area.
Zeng et al. is directed to a method of adaptively re-generating a planned path for an autonomous driving maneuver. An object map is generated based on the sensed objects in a road of travel. A timer re-set and actuated. A planned path is generated for autonomously maneuvering the vehicle around the sensed objects. The vehicle is autonomously maneuvered along the planned path. The object map is updated based on sensed data from the vehicle-based devices. A safety check is performed for determining whether the planned path is feasible based on the updated object map. The planned path is re-generated in response to a determination that the existing path is infeasible, otherwise a determination is made as to whether the timer has expired. If the timer has not expired, then a safety check is re-performed; otherwise, a return is made to re-plan the path.
Zeng et al does not teach elements of:
for determining an undrivable area within the first vehicle path; and for generating the control signal in response to the first vehicle path not intersecting the undrivable area, for generating a waypoint outside of the undrivable area in response to the first vehicle path intersecting the undrivable area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662